MORROW, Presiding Judge.
The offense is aggravated assault; penalty assessed at a fine of $50.
The trial was had in the county court at law. Appellant contends that, under article '5,-f 16, of the Constitution, the district court had exclusive jurisdiction of the offense of aggravated assault. The exact question was before the court in the case of Allen v. State (Tex. •Ci’. App.) 54 S.W.(2d) 810. The point was decided adversely to the appellant. The same rule would prevail in the present appeal.
The judgment is affirmed.